Citation Nr: 1818859	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder, effective November 30, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to September 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran previously requested to appear at a Board hearing, but submitted timely correspondence in January 2015 to withdraw his request.  Accordingly, the request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA treatment records in the file are from December 2014, and clearly indicate plans for a "next session." As the Veteran had been receiving regular VA mental health treatment, the Board finds it necessary to ensure that any outstanding VA treatment records are associated with the claims file.

The Veteran received a VA examination for PTSD in March 2014 but contends it was cursory, lasting only five minutes, and requests a new examination.  As the claim must be remanded to obtain treatment records, the Board will also request a new examination be completed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA mental health treatment records dated after December 2014.

2.  Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected PTSD.  All opinions provided should be supported by a rationale.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

